DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-20) in the reply filed on February 10, 2021 is acknowledged.  The traversal is on the ground(s) that that the claims are sufficiently related that a serious search burden does not exist.  This is not found persuasive.
MPEP Section 808 states:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required . . . .

The MPEP expands upon part (B) in Section 808.02 (titled “Establishing Burden”).  Specifically, Section 808.02 recites the following:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:

(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.

(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Note that it is only necessary to show one of (A), (B), or (C) to establish a serious burden.  In the instant case, at least part (C) of Section 808.02 has been established.  In the Restriction Requirement, Examiner noted that, at the very least, different search queries would be necessary to examine the exclusive characteristics of each species.  Thus, burden has been properly established.
Claims 21-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 7, 8 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjusting device” in claims 9 and 18; and “setting element” in claims 10 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[a] cutting tool comprising a main part, which can be rotationally driven” in Lines 1-2.  The phrase “can be” infers an option, which creates a lack of clarity that makes the claim indefinite.  If Applicant means to limit the claim to functional capability, Examiner suggests using “capable of being” or language similar thereto.  Appropriate correction required.
Claim 1 recites “at least one cutting insert holder arranged on the main part such that it can be radially set” in Lines 2-3.  The phrase “can be” infers an option, which creates a lack of clarity that makes the claim indefinite.  If Applicant means to limit the claim to functional capability, Examiner suggests using “capable of being” or language similar thereto.  Additionally, it is not clear what “it” references - the main part or the insert holder.  Appropriate correction required.
Claim 1 recites the limitation "the position" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 1 recites the limitation "the cutting insert holder" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously sets forth “at least one cutting insert holder” such that it is not clear if this is referring to one in that grouping or another holder.  Appropriate correction required.
Claim 1 recites “the main part such that it can be moved transversely, preferably radially” in Lines 6-7.  The phrase “can be” infers an option, which creates a lack of clarity that makes the claim indefinite.  If Applicant means to limit the claim to functional capability, Examiner suggests using “capable of being” or language similar thereto.  Moreover, it is not clear what “it” references - the main part or the guide recess.  Additionally, the recitation of a preference makes the claim indefinite as it is not clear if the preferred language is required or not.  Appropriate correction required.
Claim 1 recites “the main part such that it can be moved” in Line 8.  The phrase “can be” infers an option, which creates a lack of clarity that makes the claim indefinite.  If Applicant means to limit the claim to functional capability, Examiner suggests using “capable of being” or language similar thereto.  Additionally, it is not clear what “it” references - the main part or the setting rod.  Appropriate correction required.
Claim 2 recites “the cutting insert holder is received in a positive manner” in Line 2.  The metes and bounds of “a positive manner” are not clearly delineated.  Appropriate correction required.
Claim 4 recites “the guide recess is formed as a through recess” in Lines 2-3.  The phrase “through recess” presents a conflict of terms.  If the recess goes through the main part, then it seizes to be a recess.  Appropriate correction required.
Claim 10 recites “a threaded drive, which displaces the setting element relative to the cutting insert holder” in Lines 3-4.  It is not clear if the threaded drive is part of the setting element or something different.  If the former is true, it is unclear how the threaded drive displaces the setting element.  Appropriate correction required.
Claim 11 recites “the threaded drive has a drive spindle, which is screw-connected to the threaded sleeve and is mounted on the cutting insert holder” in Lines 4-5.  It is unclear what is meant by the threaded drive having a drive spindle that is screw-connected.  It sounds like there is something more being added to the claims but also that it is merely repeating that the threaded drive has a threaded portion, which adds nothing really.  Also, it is odd to refer to what is basically a threaded bolt as a spindle because it doesn’t cause any other element to rotate about the spindle.  Appropriate correction required.
Claim 12 recites “the threaded drive has threaded bushing” in Line 2.  It is not clear if the thread drive is somehow the threaded spindle drive and a threaded bushing or if it merely works in tandem with a threaded bushing, which is part of the overall setting element.  Appropriate correction required.
Claim 14 recites “an actuating element, which is held on the cutting insert holder such that it can be rotationally moved and which is connected to the differential threaded spindle in a rotationally fixed manner and such that it can move in the direction of movement of the threaded sleeve.”  The phrase “can be” and the term “can” each infer an option, which makes the claim indefinite.  Additionally, it is not clear what “it” references - the actuating part or the cutting insert holder.  Also, it is not clear what feature is referenced after “and which.”  Likewise, it is not clear what feature is referenced after “and such that it.”  Appropriate correction required.
Claim 15 recites “a plurality of cutting insert holders” in Line 2.  It is not clear if the plurality are part of the previously recited at least one or not.  Appropriate correction required.
Claim 15 recites “a plurality of cutting insert holders, which are each arranged in a guide recess” in Lines 2-3.  It is not clear if the plurality each in a respective guide recess or they are all in one recess.  Appropriate correction required.
Claim 15 recites “can be” in Line 3.  The phrase “can be” infers an option, which creates a lack of clarity that makes the claim indefinite.  Appropriate correction required.
Claim 15 recites “the control rod” for which there is no antecedent basis.  Appropriate correction required.
Claim 16 recites the limitation "the cutting insert holders" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 16 recites “can be” in Line 2.  The phrase “can be” infers an option, which creates a lack of clarity that makes the claim indefinite.  Appropriate correction required.
Claim 17 recites “a second cutting insert holder for attaching a bezel” in Lines 3-4.  It is not clear what is meant by attaching a bezel.  That is, it is not clear what the bezel is and the claim should be corrected as appropriate.
Claim 18 recites “an adjusting device of this type” in Lines 6-7.  The metes and bounds of “this type” are not clearly delineated.  Appropriate correction required.
Claim 19 recites “follow one another in the mentioned sequence” in Lines 4-5.  It is not clear what the mentioned sequence references as there is insufficient antecedent basis for the recitation.  Appropriate correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romi (US Patent No. 5,222,846).
(Claim 1) Romi discloses a cutting tool (Figs. 1-4c) including a main part (10), which is capable of being rotationally driven about a rotational axis.  At least one cutting insert holder (50) is arranged on the main part such that it is capable of being radially set (Fig. 3).  A setting device (Fig. 2; 20) for setting the position of the cutting insert holder relative to the main part.  The cutting insert holder (50) is arranged in a guide recess (2) in the main part such that it is capable of being moved transversely to the rotational axis (Col. 5, Lines 33-45).  The setting device has a setting rod (20), which is arranged in the main part such that it is capable of being moved axially and supports the cutting insert holder (Col. 5, Lines 15-20).
(Claim 2) The cutting insert holder (50) is received in a positive manner in the guide recess (Fig. 3).
(Claim 3) The cutting insert holder (50) is secured against rotation in the guide recess (Figs. 2, 3).
(Claim 4) The guide recess (2) is formed as a through recess (Fig. 3).
(Claim 5) The cutting insert holder (50) has an axial aperture in which the setting rod is received (Fig. 3).
(Claim 6) The cutting insert holder (50) is supported elastically (61) in relation to the main part (Fig. 3).
Claims 1-3, 9-11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mapal (DE 102004052211 A1).
(Claim 1) Mapal discloses a cutting tool (Figs. 1-4; 1) including a main part (5), which is capable of being rotationally driven about a rotational axis.  At least one cutting insert holder 
(Claim 2) The cutting insert holder (13) is received in a positive manner in the guide recess (Translation ¶ 0037).
(Claim 3) The cutting insert holder (13) is secured against rotation in the guide recess (Fig. 3).
(Claim 6) The cutting insert holder (50) is supported elastically (due to bendable area 49) in relation to the main part (Fig. 2).
(Claim 9) An adjusting device (59, 35, 29, 33, 55, 57) is integrated in the cutting insert holder for adjusting the position of the cutting insert holder in relation to the setting rod (Figs. 2, 3).
(Claim 10) The adjusting device (59, 35, 29, 33, 55, 57) has a setting element (29, 27, 55, 57) supported on the setting rod and a threaded drive (33/57) that displaces the setting element relative to the cutting insert holder.
(Claim 11) The setting element is formed of a threaded sleeve (hole for screw 57) with a control slope (29), on which the cutting insert holder is supported, and the threaded drive has a drive spindle (57), which is screw-connected to the threaded sleeve and is mounted on the cutting insert holder.
(Claim 15) The cutting tool includes a plurality of cutting insert holders (Figs. 1, 4) arranged in a respective guide recess in the main part such that they are also capable of radial displacement via the control rod (21).
(Claim 16) The cutting tool holders are capable of being moved synchronously via the setting rod (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mapal (DE 102004052211 A1) in view of Applicant Admitted Prior Art (AAPA).
Mapal does not explicitly disclose the setting rod being connected to an elastically-supported piston that is arranged in a pressure chamber of the main part.  Yet, the written description states that the setting rod being connected to an elastically-supported piston that is arranged in a pressure chamber of the main part is known in the art such that it is AAPA.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide .


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mapal (DE 102004052211 A1) in view of Azzopardi (US Pub. No. 2010/0054874 A1) and Keller (US Patent No. 4,105,360).
Mapal discloses that the cutting tool holders may get different diameters (including one that may hold  bezel), but the reference does not explicitly disclose the tool having roughing, semi-finishing and finishing cutters in sequence for cutting a bore to size.
Azzopardi discloses a tool having a plurality of cutting tool holders that may be in sequence a rough cut, semi-finish cut, and then to a finish cut (¶¶ 0018, 0036).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Mapal with roughing, semi-finishing and finishing cutting tool holders as suggested by Azzopardi in order to cut a bore to size with tools on one cutter.
Keller discloses tool holders not requiring adjustment not having the adjustment devices of the finishing cutters (Figs. 1-3).  Thus, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Mapal with cutting tool holders lacking adjustment for the roughing and bezel as suggested by Keller in order to simplify the device/save costs because adjustment is not required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN C RUFO/Primary Examiner, Art Unit 3722